This conviction was for violating the local option law, the penalty imposed being a fine of $50 and thirty days confinement in the county jail. The original motion for new trial was filed and overruled on August 7, 1905; and the recognizance was entered into on the same day. Subsequently the amended motion for new trial was filed, on August 19, 1905 — twelve days after the appeal was perfected to this court; and consequently the amended motion cannot be considered. The original motion merely insists that the evidence is not sufficient. In our opinion the evidence amply supports the finding of the court. There are no bills of exception in the record. No error appearing, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                       December 20, 1905.